
	

115 HR 3528 RH: Every Prescription Conveyed Securely Act
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 582
		115th CONGRESS2d Session
		H. R. 3528
		[Report No. 115–748, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2017
			Ms. Clark of Massachusetts (for herself and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		June 12, 2018Additional sponsors: Mr. Higgins of New York, Ms. Esty of Connecticut, Mr. Himes, Mr. Kennedy, Mr. Kelly of Pennsylvania, Mr. Tonko, Mr. Panetta, Mr. Donovan, Mr. King of New York, Mr. Budd, Mr. Katko, Mr. Long, Mr. Thompson of Pennsylvania, Ms. Stefanik, Mr. Collins of New York, Mr. MacArthur, Ms. Shea-Porter, Ms. Slaughter, Mrs. Walorski, Mr. Norcross, Mr. Moulton, Mr. Jenkins of West Virginia, Mr. Krishnamoorthi, Mr. Flores, Mr. Ryan of Ohio, Ms. Jenkins of Kansas, Mr. Payne, Ms. Hanabusa, Mr. Knight, Mr. Schneider, Mr. Schweikert, Ms. Titus, Mr. Faso, Ms. Kuster of New Hampshire, Ms. DeGette, Mr. Yarmuth, Mr. Pocan, Ms. Wasserman Schultz, Ms. Bonamici, Mr. Cohen, Mr. O'Halleran, Mr. Renacci, Mr. Hastings, Mrs. Blackburn, Mr. Poliquin, Mrs. Handel, Mr. Walden, Mr. Fitzpatrick, Mr. Cramer, and Mr. Brooks of Alabama
			June 12, 2018
			Reported from the Committee on Energy and Commerce with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		June 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on July 28, 2017
		A BILL
		To amend title XVIII of the Social Security Act to require e-prescribing for coverage under part D
			 of the Medicare program of prescription drugs that are controlled
			 substances.
	
	
 1.Short titleThis Act may be cited as the Every Prescription Conveyed Securely Act. 2.Requiring e-prescribing for coverage of covered part D controlled substances (a)In generalSection 1860D–4(e) of the Social Security Act (42 U.S.C. 1395w–104(e)) is amended by adding at the end the following:
				
					(7)Requirement of e-prescribing for controlled substances
 (A)In generalSubject to subparagraph (B), a prescription for a covered part D drug under a prescription drug plan (or under an MA–PD plan) for a schedule II, III, IV, or V controlled substance shall be transmitted by a health care practitioner electronically in accordance with an electronic prescription drug program that meets the requirements of paragraph (2).
 (B)Exception for certain circumstancesThe Secretary shall, pursuant to rulemaking, specify circumstances with respect to which the Secretary may waive the requirement under subparagraph (A), with respect to a covered part D drug, including in the case of—
 (i)a prescription issued when the practitioner and dispenser are the same entity; (ii)a prescription issued that cannot be transmitted electronically under the most recently implemented version of the National Council for Prescription Drug Programs SCRIPT Standard;
 (iii)a prescription issued by a practitioner who has received a waiver or a renewal thereof for a specified period determined by the Secretary, not to exceed one year, from the requirement to use electronic prescribing, pursuant to a process established by regulation by the Secretary, due to demonstrated economic hardship, technological limitations that are not reasonably within the control of the practitioner, or other exceptional circumstance demonstrated by the practitioner;
 (iv)a prescription issued by a practitioner under circumstances in which, notwithstanding the practitioner’s ability to submit a prescription electronically as required by this subsection, such practitioner reasonably determines that it would be impractical for the individual involved to obtain substances prescribed by electronic prescription in a timely manner, and such delay would adversely impact the individual’s medical condition involved;
 (v)a prescription issued by a practitioner allowing for the dispensing of a non-patient specific prescription pursuant to a standing order, approved protocol for drug therapy, collaborative drug management, or comprehensive medication management, in response to a public health emergency, or other circumstances where the practitioner may issue a non-patient specific prescription;
 (vi)a prescription issued by a practitioner prescribing a drug under a research protocol; (vii)a prescription issued by a practitioner for a drug for which the Food and Drug Administration requires a prescription to contain elements that are not able to be included in electronic prescribing, such as a drug with risk evaluation and mitigation strategies that include elements to assure safe use; and
 (viii)a prescription issued by a practitioner for an individual who— (I)receives hospice care under this title; or
 (II)is a resident of a skilled nursing facility (as defined in section 1819(a)), or a medical institution or nursing facility for which payment is made for an institutionalized individual under section 1902(q)(1)(B), for which frequently abused drugs are dispensed for residents through a contract with a single pharmacy, as determined by the Secretary in accordance with this paragraph.
 (C)DispensingNothing in this paragraph shall be construed as requiring a sponsor of a prescription drug plan under this part, MA organization offering an MA–PD plan under part C, or a pharmacist to verify that a practitioner, with respect to a prescription for a covered part D drug, has a waiver (or is otherwise exempt) under subparagraph (B) from the requirement under subparagraph (A). Nothing in this paragraph shall be construed as affecting the ability of the plan to cover or the pharmacists’ ability to continue to dispense covered part D drugs from otherwise valid written, oral or fax prescriptions that are consistent with laws and regulations. Nothing in this paragraph shall be construed as affecting the ability of the beneficiary involved to designate a particular pharmacy to dispense a prescribed drug to the extent consistent with the requirements under subsection (b)(1) and under this paragraph.
 (D)EnforcementThe Secretary shall, pursuant to rulemaking, have authority to enforce and specify appropriate penalties for non-compliance with the requirement under subparagraph (A).. 
 (b)Effective dateThe amendment made by subsection (a) shall apply to coverage of drugs prescribed on or after January 1, 2021.
			
	
		June 12, 2018
		Reported from the Committee on Energy and Commerce with an amendmentJune 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
